DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 February 2021 is being considered by the examiner.

Claim Objections
Claim 6 is objected to because of the following informalities:  it is assumed that the term “a rear did” is a typographical error and should be “a rear dig”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7, 8 and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baker (U.S. Patent Publication No. 2017/0174,078).
For claim 1, Baker teaches a vehicle, comprising: a propulsion system configured to selectively drive at least one wheel of a plurality of wheels (see para. 27); a brake system configured to selectively brake at least one wheel of the plurality of wheels (see para. 0011); and a dig lock controller in signal communication with the propulsion system and the brake system (see paras. 0017-0018); wherein the dig lock controller is configured to, based on a driver request (see para. 0030), selectively perform a vehicle rotating dig lock operation by braking one wheel of the plurality of wheels while driving at least one other wheel of the plurality of wheels to move the vehicle laterally about a pivot point at least partially defined by the braked wheel (see paras. 0033-0035). 
Regarding claim 2, Baker further discloses a steering wheel in signal communication with the dig lock controller (see paras. 0033-0035), wherein the dig lock controller performs the dig lock operation in a direction based at least in part on a left or right orientation of the steering wheel (see paras. 0033-0035). 
Referring to claim 5, Baker further teaches wherein the controller is configured to bias torque to a front axle of the vehicle or a rear axle of the vehicle during the dig lock operation based on which wheel is the braked wheel (see paras. 0033-0035, 0040-0042).  
With reference to claim 7, Baker further teaches wherein the controller is configured to perform a front right dig operation by braking a right rear wheel of the plurality of wheels (see paras. 0033-0035) and driving front wheels of the plurality of wheels, to thereby move a front of the vehicle laterally rightward (see paras. 0033-0035). 
Regarding claim 8, Baker further teaches wherein the controller disables propulsive torque to rear wheels of the plurality of wheels during the front right dig operation (see para. 0038).  
With regards to claim 14, Baker further discloses a user interface in signal communication with the dig lock controller, wherein the user interface is configured to display a soft button for a user to initiate the dig lock operation (see para. 0030). 
For claim 15, Baker discloses a method of performing a vehicle rotating dig lock operation on a vehicle having a plurality of wheels, the method comprising: receiving, at a controller, a request for a dig lock operation (see paras. 0029-0030); and initiating the dig lock operation by braking one wheel of the plurality of wheels while driving at least one other wheel of the plurality of wheels to move the vehicle laterally about a pivot point at least partially defined by the braked wheel (see paras. 0033-0035, 0040-0042).  
Referring to claim 16, Baker further discloses temporarily disabling propulsive torque to the rear wheels when a rear wheel is braked during the dig lock operation (see para. 0038); and temporarily disabling propulsive torque to the front wheels when a front wheel is braked during the dig lock operation (see paras. 0038, 0041). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, 9-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (U.S. Patent Publication No. 2017/0174,078). 
For claim 3, Baker does not explicitly disclose a steering angle input switch.  However, Baker teaches that the system receives steering angle and the operation is based on the angle of the wheel (see para. 0037).   It would have been obvious to one of ordinary skill in the art that for a system to monitor and receive the angle of the wheel, an angle input switch in communication with the controller or a functionally equivalent element would have been integrated in the system of Baker based on the motivation to improve a dig system for a four-wheel drive vehicle, which allows the vehicle to maneuver a turn or change direction by performing a front dig maneuver or a reverse dig maneuver.
With reference to claim 4, Baker further discloses wherein the steering angle input switch comprises: a front dig switch, wherein the dig lock controller is configured to perform a front dig operation based at least in part on activation of the front dig switch (see para. 0030); and a rear dig switch, wherein the dig lock controller is configured to perform a rear dig operation based at least in part on activation of the rear dig switch (see para. 0040).
Referring to claim 9, Baker does not explicitly braking a left rear wheel.  However, Baker discloses braking the right rear wheel in an equivalent operation (see paras. 0033-0035).  It would have been obvious to one of ordinary skill in the art that operation of one side of the vehicle would be directly translatable to operation of the opposing side of the vehicle with little or no difficulty based on the motivation to improve a dig system for a four-wheel drive vehicle, which allows the vehicle to maneuver a turn or change direction by performing a front dig maneuver or a reverse dig maneuver.
For claim 10, Baker discloses wherein the controller disables propulsive torque to rear wheels of the plurality of wheels during the front left dig operation (see para. 0038). 
With regards to claim 11, Baker does not explicitly braking a front right wheel.  However, Baker discloses braking the front left rear wheel in an equivalent operation (see paras. 0040-0042).  It would have been obvious to one of ordinary skill in the art that operation of one side of the vehicle would be directly translatable to operation of the opposing side of the vehicle with little or no difficulty based on the motivation to improve a dig system for a four-wheel drive vehicle, which allows the vehicle to maneuver a turn or change direction by performing a front dig maneuver or a reverse dig maneuver. 
Referring to claim 12, Baker further discloses wherein the controller disables propulsive torque to front wheels of the plurality of wheels during the rear left dig operation (see para. 0041). 
Regarding claim 13, Baker does not explicitly disclose an off-road mode switch.  However, Baker discloses that the dig modes are very desirable when a vehicle is off-road (see para. 0004); additionally, Baker discuses the modes being activated with user-activated switches (see para. 0030).  It would have been obvious to one of ordinary skill in the art that an “off-road switch” be integrated into the vehicle and be used when the vehicle is off-road and needs dig lock functionality based on the motivation to improve a dig system for a four-wheel drive vehicle, which allows the vehicle to maneuver a turn or change direction by performing a front dig maneuver or a reverse dig maneuver. 
For claim 18, as discussed above in claim 17, Baker discloses that the dig modes are very desirable when a vehicle is off-road (see para. 0004); additionally, Baker discusses the modes being activated with user-activated switches (see para. 0030).  Thus, it would have been obvious to one of ordinary skill in the art to only activate the mode when the switch is activated, as activating the mode when a user is not expecting such a control mode may be uncomfortable for the user.  
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (U.S. Patent Publication No. 2017/0174,078) as applied to claims 1 and 15 above, and further in view of Pagett (U.S. Patent No. 5,482,125).   
Regarding claim 6, Baker teaches wherein the controller is configured to perform a front dig operation by braking a rear wheel of the plurality of wheels and driving front wheels of the plurality of wheels (see paras. 0033-0035, 0040-0042), and is configured to perform a rear did operation by braking a front wheel of the plurality of wheels and driving the rear wheels of the plurality of wheels (see paras. 0040-0042).  Baker does not disclose the last limitation.  
A teaching from Pagett discloses wherein the controller is configured to perform a lateral crab walk motion of the vehicle by alternating front and rear digs in the same direction to move the vehicle laterally in that direction (see col. 2:22-44).  Pagett discloses the general motion required for a “crab walk”.   The crab walk of Baker would be performed during the appropriate dig modes.  It would have been obvious to execute the crab walk of Pagett in the system of Baker based on the motivation to improve an electric vehicle using a battery or batteries to drive an electric motor connected to each of the four wheels of the vehicle. These motors are preferably printed circuit motors which deliver high torque at low speeds.  
With reference to claim 17, Pagett discloses a lateral crab walk motion of the vehicle by alternating between a front operation and a rear operation in a same direction to move the vehicle laterally in that direction (see col. 2:22-44).  Baker discloses wherein a front dig operation is performed by braking a rear wheel of the plurality of wheels and driving front wheels of the plurality of wheels (see para. 0038), and wherein the rear dig operation is performed by braking a front wheel of the plurality of wheels and driving the rear wheels of the plurality of wheels (see para. 0041).  
It would have been obvious to execute the crab walk of Pagett in the system of Baker based on the motivation to improve an electric vehicle using a battery or batteries to drive an electric motor connected to each of the four wheels of the vehicle. These motors are preferably printed circuit motors which deliver high torque at low speeds.  

Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire cited reference, as well as any secondary teaching reference(s), are considered to provide relevant disclosure relating to the claimed invention.  Applicant is herein considered to have implicit knowledge of all teachings of the prior art of record.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/Primary Examiner, Art Unit 3663